Case: 1:19-cv-06902 Document #: 6-4 Filed: 01/07/20 Page 1 of 4 PageID #:146




                    EX H IBIT D
Case: 1:19-cv-06902 Document #: 6-4 Filed: 01/07/20 Page 2 of 4 PageID #:147




Note Servicing Center
3275 E. Robertson Blvd., Suite B
Chowchilla, CA 93610
(559) 665-3456


8/29/2019

Normal Properties, LLC
9857 Whitehall Garden
Munster, IN 46321

Account: 170898
Property: . 1439-41 West 127th St, Calumet Park, IL 60827

BENEFICIARY’S DEMAND FOR PAYOFF

Dear Normal Properties, LLC

You are authorized to use the following amounts to payoff the above-mentioned loan. All necessary legal
documents will be forwarded to the trustee for Full Reconveyance upon receipt of payment in full.

       Payoff Date                                                                        8/31/2019

       Maturity Date                                                                       8/1/2019
       Next Payment Due                                                                    5/1/2019
       Interest Rate                                                                       19.990%
       Interest Paid-To Date                                                               4/1/2019
       Principal Balance                                                                $128,793.24
       Unpaid Interest                                                                        $0.00
       Accrued Interest From 4/1/2019 To 8/31/2019                                       $10,655.89
       Unpaid Late Charges                                                                  $185.30
       Accrued Late Charges                                                                 $561.76
       Unpaid Charges *For additional details see itemization attached                       $65.00
       Prepayment Penalty                                                                     $0.00
       Other Fees *For additional details see itemization attached                          $295.00
       Trust Balance                                                                       -$280.88

       Payoff Amount                                                                    $140,275.31

Please add $71.52 for each additional day past 8/31/2019.

We reserve the right to amend this demand should any changes occur that would increase the total amount
for payoff. Please note that this demand expires on 9/8/2019, at which time you are instructed to contact
this office for additional instructions (DEMAND FORWARDING FEES ARE DUE EVEN UPON
CANCELLATION OF YOUR ESCROW).

Make disbursement check payable to: Note Servicing Center

Sincerely,

Note Servicing Center
(559) 665-3456
(559) 665-3457
Case: 1:19-cv-06902 Document #: 6-4 Filed: 01/07/20 Page 3 of 4 PageID #:148




                              Wire Instructions

  Beneficiary Name                        Note Servicing Center
  Beneficiary Telephone Number            559-665-3456
  Routing Number                          121140218
  Beneficiary Account Number              168464873
  Beneficiary Bank                        WestAmerica Bank
  Beneficiary Bank Address                PO Box 157
                                          Mariposa, CA 95338
           Case: 1:19-cv-06902 Document #: 6-4 Filed: 01/07/20 Page 4 of 4 PageID #:149




                                                  ITEMIZATION OF UNPAID CHARGES
                                                                     Interest     Unpaid       Accrued          Total
    Date                            Description
                                                                       Rate       Balance      Interest         Due
  03/27/2019    Balloon Payment Notice                                 0.000%         $30.00         $0.00         $30.00
  08/07/2019    NSF Payment Charge                                     0.000%         $35.00         $0.00         $35.00
                                                                                                     Total         $65.00

                                                    ITEMIZATION OF OTHER FEES
                                                  Description                                                Amount
Demand Fee                                                                                                         $30.00
Wire Fee                                                                                                           $30.00
Recording Fee                                                                                                     $150.00
Reconveyance Fee                                                                                                   $45.00
FedEx Overnight Fee                                                                                                $40.00
                                                                                               Total              $295.00
